 



Exhibit 10(A)

SECOND AMENDED SUPPLEMENTAL ANNUAL BENEFIT DETERMINATION
PURSUANT TO THE VF CORPORATION AMENDED AND
RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I. Purpose

The purpose of this Second Amended Supplemental Annual Benefit Determination
(the “Determination”) is to provide to designated Participants a Supplemental
Pension under the VF Corporation Amended and Restated Supplemental Executive
Retirement Plan (the “SERP”).

ARTICLE II. Definitions

As used herein, words and phrases shall have such meanings as are set forth in
the SERP, the VF Corporation Pension Plan (“Pension Plan”), and those agreements
between the Corporation and certain Executives of the Corporation providing for
severance benefits upon employment termination in connection with a “change in
control” of the Corporation (the “Change in Control Agreements”). “Committee”
shall mean the Organization and Compensation Committee of the Board of Directors
of VF Corporation.

ARTICLE III. Eligibility for Benefits

The Supplemental Pension shall be payable to the Participant if his employment
terminates by reason of: 1) retirement on his Normal Retirement Date, 2) Early
Retirement approved by the Committee, 3) involuntary termination without Cause,
4) termination for Good Reason following a change in control of the Corporation
or 5) death while an Employee.

ARTICLE IV. Supplemental Pension Benefits

          4.01. Normal Retirement: The Supplemental Pension payable at Normal or
Late Retirement shall be equal to:



  (a)   The Normal Retirement Benefit otherwise payable to the Participant under
the Pension Plan based upon 25 Years of Credit without reduction for any maximum
contribution, benefit or compensation limitations imposed by ERISA or the Code
on the Corporation and including in the Normal Retirement Benefit calculation
any compensation deferred by Participant. The Participant’s “Average Annual
Compensation” for Supplemental Pension calculation purposes shall mean the
average of the highest three years of the full amount of the Participant’s
salary and bonus compensation for the ten-year period preceding his Retirement
Date.     (b)   The Supplemental Pension set forth in Section 4.01(a) shall be
reduced by any benefits payable to the Participant under all other qualified and
non-qualified retirement plans, including without limitation the Pension Plan
and the retirement plan(s) of former employer(s). For this purpose, “retirement
plan” shall not include

 



--------------------------------------------------------------------------------



 





      the VF Corporation Tax-Advantaged Savings Plan or any other savings or
thrift plan of the Corporation or any former employer(s).

          4.02. Early Retirement: No Supplemental Pension shall be payable with
respect to a Participant’s Early Retirement unless the Committee approves
benefit payments hereunder in connection with such Early Retirement. If so
approved, the Supplemental Pension payable at Early Retirement shall commence at
the Participant’s Retirement Date and be equal to the benefit provided by
Section 4.01 above, multiplied by a fraction to reflect termination of
employment prior to Normal Retirement Date and further reduced to reflect
commencement of payments prior to age 65. The numerator of the pre-Normal
Retirement Date termination fraction shall be 26 less the number of full years
it would take for the Participant to reach or pass his Normal Retirement Date.
The denominator of this fraction shall be 25, except that the fraction shall
never exceed 1. The additional reduction for pre-age 65 commencement of benefits
shall be the same as applies under the Pension Plan.

          4.03. Involuntary Termination without Cause: The Supplemental Pension
payable upon the Participant’s involuntary termination without Cause shall,
without requiring approval by the Committee, be as provided by Section 4.02.

          4.04. Termination for Good Reason: The Supplemental Pension payable
upon the Participant’s termination for Good Reason after a change in control
shall be as provided by Section 4.03.

          4.05. Death while an Employee: The Supplemental Pension payable upon
the death of the Participant while an Employee shall be as provided by Section
4.03.

          4.06. Form of Supplemental Pension: Except as otherwise provided in
this Section 4.06, the Supplemental Pension will be paid to the Participant or
his or her Surviving Spouse at the same time and in the same form as benefits
are paid under the Pension Plan, provided, however, that death or survivor
benefits upon the death of the Participant are payable only to his or her
Surviving Spouse, if any. Notwithstanding the foregoing, benefits payable
pursuant to Section 4.03 (“involuntary termination without Cause”), Section 4.04
(“termination for Good Reason”) or Section 4.05 (“death while an Employee”)
shall not commence prior to the Participant’s Normal Retirement Date except
that, at his or her sole discretion, the Participant or his or her Surviving
Spouse, as applicable, may elect, in the event of termination for Good Reason
after a change in control or death while an Employee, to receive in a lump sum
the actuarial present value of the Participant’s Supplemental Pension under this
Determination. Moreover, at any other time that a Supplemental Pension is
scheduled to commence, the Participant may elect to receive in a lump sum the
actuarial present value of his or her Supplemental Pension under this
Determination. The lump sum actuarial present value calculation for a
Participant in the event of termination for Good Reason after a change in
control will be based on a 6% interest rate assumption and a mortality
assumption equal to the difference between (a) 85 and (b) the Participant’s
whole number age at the time of his or her termination of employment. All other
lump sum actuarial present value calculations under this Determination will be
based on an interest rate assumption equal to the expected rate of return on
assets for financial accounting purposes under the Pension Plan for the year in
which the lump sum

-2-



--------------------------------------------------------------------------------



 



          payment is to be made and the mortality assumption set forth in the
Pension Plan for purposes of calculating lump sums.

ARTICLE V. Participants

The Committee shall from time to time designate the Employees who shall be
Participants for purposes of this Determination by attaching hereto a Schedule A
(as amended or supplemented).

ARTICLE VI. Vesting

The Participant shall become vested in the Supplemental Pension payable pursuant
to this Determination upon satisfaction of the vesting period provided in the
SERP or, if applicable, as provided in Participant’s Change in Control
Agreement, whichever is earlier. Nothing in this Determination shall preclude
the Board of Directors from making a Participant ineligible to participate in
the SERP and this Determination any time before the Participant shall become
vested hereunder.

ARTICLE VII. Adoption

This Amended Determination was approved and adopted by the Committee on
December 2, 1991, and the Committee’s action was ratified by the Board of
Directors of the Corporation on December 3, 1991. This document includes all
amendments adopted through February 21, 2003.

-3-